DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-8 and 17are rejected under 35 U.S.C. 103 as being unpatentable over Kakishima (US 2022/0022053) in view of Gao (US 2020/0287604)

2.	As per claim 1, Kakishima teaches a method for establishing beam reciprocity, performed by a wireless device, wherein the wireless device is configured to communicate, using a set of beams, with a network node of a wireless communication system, the method comprising: - receiving, on one or more receive beams, one or more downlink, DL, signals from the network node (Kakishima, ¶0027); 
Gao teaches determining one or more DL measurement parameters based on the received one or more DL signals (Gao, Fig. 4 item 402 403 404 and related text); - determining whether the one or more DL measurement parameters satisfy a criterion Therefore, taking the combined teaching of Kakishima and Gao as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for for the benefit of improving the communication quality by optimizing beam reciprocity of communication devices. 

3.	As per claim 2, Kakishima in view of Gao teaches the method according to claim 1, wherein indicating- to the network node the beam reciprocity parameter comprises transmitting- to the network node a control signal comprising the beam reciprocity parameter (Gao, ¶0010).

4.	As per claim 3, Kakishima in view of Gao teaches the method according to claim 1, wherein indicating to the network node the beam reciprocity parameter comprises generating an uplink, UL, beam sweeping (Kakishima, ¶0035).

5.	As per claim 4, Kakishima in view of Gao teaches the method according to claim 1, the method comprising:- transmitting , on the one or more transmission beams, one or more UL signals to the network node;- receiving from the network node a beam 

6.	As per claim 5, Kakishima in view of Gao teaches the method according to claim 1, wherein the one or more DL measurement parameters comprise one or more of: a signal to noise ratio, SNR, a signal to interference and noise ratio, SINR, and/or a received signal strength (Gao, ¶0071).

7.	As per claim 6, Kakishima in view of Gao teaches the method according to claim 1, wherein the one or more DL signals comprise one or more of: a synchronization signal and/or a reference signal (Gao, ¶0010).

8.	As per claim 7, Kakishima in view of Gao teaches the method according to claim 4, wherein the one or more UL signals comprise a reference signal (Gao, ¶0010).

9.	As per claim 8, Kakishima in view of Gao teaches the method according to claim 1, wherein the criterion comprises at least one threshold (Gao, ¶0010 0014).

10.	As per claim 17, Kakishima in view of Gao teaches a wireless device comprising an interface module, a memory module, and a processing module, wherein the wireless device is configured to perform the method of claim 1 (see claim 1 analysis).

11.	Claims 9 – 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2021/0013954) in view of Gao (US 2020/0287604)

12.	As per claim 9,  Zhao teaches, a method, performed by a network node, wherein the network node is configured to communicate, using a set of beams, with a wireless device via a wireless communication system, the method comprising:- transmitting, on one or more transmission beams and according to a corresponding BC capability parameter indicating that no uplink, UL, beam sweeping is needed, one or more downlink, DL, signals to the wireless device (Zhao, ¶0262); and Gao teaches receiving a beam reciprocity parameter from the wireless device, wherein the beam reciprocity parameter indicates a qualitative measure of one or more transmission beams of the wireless device (Gao, Fig. 4 item 405 406 and related text). Therefore, taking the combined teaching of Zhao and Gao as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for for the benefit of improving the communication quality by optimizing beam reciprocity of communication devices. 

13.	As per claim 10, Zhao in view of Gao teaches the method according to claim 9, wherein receiving-the beam reciprocity parameter comprises determining a radio resource management procedure (Gao, ¶0061).



15.	As per claim 12, Zhao in view of Gao teaches the method according to claim 11, wherein performing the UL beam sweeping on the one or more receive beams comprises:- receiving, on the one or more receive beams, one or more UL signals from the wireless device (Zhao, ¶0070).

16.	As per claim 13, Zhao in view of Gao teaches the method according to claim 12, the method comprises: determining one or more UL measurement parameters based on the received one or more UL signals (Gao, Fig. 4 items 405 406 and related texts); and selecting the one or more transmission beams based on the one or more UL measurement parameters (Gao, Fig. 4 items 405 406 and related texts).

17.	As per claim 14, Zhao in view of Gao teaches the method according to claim 13, the method comprises transmitting to the wireless device a beam reporting signal indicative of the one or more transmission beams selected by the network node (Gao, Fig. 4 items 404 and related texts).



17.	As per claim 16, Zhao in view of Gao teaches the method according to claim 12, -wherein the one or more UL signals comprise a reference signal (Gao, ¶0010).

18.	As per claim 18, Zhao in view of Gao teaches a network node comprising an interface module, a memory module, and a processing module, wherein the network node is configured to perform the method of claim 9 (see claim 9 analysis).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637